Citation Nr: 0612895	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  00-12 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection anxiety reaction.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 1999, April 2000, and March 
2004 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma, which denied 
the benefits sought on appeal.  The veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.   In a decision issued on June 13, 2001, 
the Board reopened the veteran's claim for service connection 
for peripheral neuropathy, but remanded the issue for further 
development.  That decision also denied reopening the 
veteran's claim for service connection for anxiety reaction.  
The veteran then appealed the Board's decision regarding his 
claim for service connection for anxiety reaction to the 
United States Court of Appeals for Veterans Claims (Court) 
and in an Order dated in December 2002, the Court vacated the 
Board's decision and remanded the case to the Board for 
proceedings consistent with the Joint Motion for Remand 
(Joint Motion) filed in this case.  The case was subsequently 
returned to the Board for further appellate review, and the 
Board again remanded the issue for further development in 
September 2003.  That development was completed, and the case 
has since been returned to the Board for appellate review.  

By means of video conferencing equipment with the appellant 
sitting in Muskogee, Oklahoma, hearings were held in October 
2000 and March 2006, before Steven L. Cohn and Kathleen K. 
Gallagher, respectively, Veterans Law Judges sitting in 
Washington, DC, who were designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who are among the panel of judges rendering the 
determination in this case.

The merits of the veteran's claim for service connection for 
PTSD will be addressed in the REMAND portion of the decision 
below and the issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have 
peripheral neuropathy that is causally or etiologically 
related to service, including herbicide exposure.

3.  An unappealed April 1974 rating decision denied service 
connection for anxiety reaction.  

4.  The evidence received since the April 1974 rating 
decision, by itself or in conjunction with previously 
considered evidence, is not so significant that it must be 
considered to fairly decide the merits of the claim

5.  An unappealed March 1995 rating decision most recently 
denied service connection for PTSD.

6.  The evidence received since the March 1995 rating 
decision, by itself or in conjunction with previously 
considered evidence, is so significant that it must be 
considered to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in active service 
and is not due to Agent Orange exposure in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005). 

2.  The April 1974 rating decision, which denied entitlement 
to service connection for anxiety reaction, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

3.   The evidence received subsequent to the April 1974 
rating decision is not new and material, and the claim for 
service connection for anxiety reaction is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

4.  The March 1995 rating decision, which denied entitlement 
to service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2005).

5.   The evidence received subsequent to the March 1995 
rating decision is new and material, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for PTSD, the Board notes that the RO had a duty 
to notify the veteran of what information or evidence was 
needed in order reopen his claim.  VCAA specifically provided 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  In the decision below, the Board has reopened 
the veteran's claim for service connection for PTSD, and 
therefore, regardless of whether the requirements of the VCAA 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  Therefore, with respect to reopening 
the veteran's claim for service connection for PTSD, the 
Board concludes that the provisions of the VCAA and the 
current laws and regulations have been complied with, and a 
defect, if any, in providing notice and assistance to the 
appellant was at worst harmless error in that it did not 
affect the essential fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); rev'd on 
other grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

With respect to the veteran's application to reopen his claim 
for service connection for anxiety reaction as well as his 
claim for service connection for peripheral neuropathy, the 
Board finds that the provisions of the VCAA have been 
satisfied.  A VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO did not provide the 
veteran with notice of the VCAA before the initial 
adjudication of these issues in this case.  However, the RO 
did provide the veteran with letters in August 2001, December 
2003, and January 2004, which meet the notification 
requirements of the VCAA.  The Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claims, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claims were  readjudicated in SSOCs.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claims and testifying at October 2000 and March 2006 
hearings before the Board.  Viewed in such context, the 
furnishing of a VCAA notice after the decision that led to 
this appeal did not compromise the essential fairness of the 
adjudication.  Dingess/Hartman v. Nicholson, Nos. 01-1917 & 
02-1506, slip op. at 22 (U.S. Vet. App. March 3, 2006); 
Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  
The veteran has had a "meaningful opportunity to participate 
effectively," Dingess/Hartman, slip op. at 22, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  Therefore, with 
respect to the timing requirement for the VCAA notice, the 
Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the August 2001, 
December 2003, and January 2004 VCAA letters about the 
information and evidence that is necessary to substantiate 
his claims.  Specifically, the August 2001 and December 2003 
letters stated that the evidence must show that that he had 
an injury in military service or a disease that began in, or 
was made worse during military service, or that there was an 
event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  The December 2003 
letter also indicated that the veteran needed to submit new 
and material evidence to reopen his claim for service 
connection for anxiety reaction.  The letter informed him 
that the evidence must be submitted to VA for the first time 
to qualify as new and that the additional information must 
related to an unestablished fact necessary to substantiate 
his claim in order to be considered material.  The letter 
further stated that new and material evidence must raise a 
reasonable possibility that the conclusion would change when 
it is considered with all the evidence of record and that the 
evidence cannot simply be redundant or cumulatiove of that 
which was already used to decide his claim.  In so doing, the 
December 2003 letter notified the veteran to look to the 
bases for the previous denial to determine what evidence 
would be new and material to reopen the claim.  See Kent v. 
Nicholson, No. 04-181, slip op. at 10 (U.S. Vet. App. Mar. 
31, 2006).  

Additionally, June 2000 and October 2000 SOCs and the March 
2004, October 2004, December 2004, and February 2005 SSOCs 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims.  In fact, the 
October 2000 SOC provided the veteran with the definition of 
new and material evidence contained in VA regulations and 
indicated that evidence of his anxiety being related to his 
military service was necessary to reopen his claim.  The 
March 2004 SSOC also informed him that an April 1974 rating 
decision had previously denied service connection for anxiety 
reaction because there was no medical evidence showing that 
the disorder was incurred in or aggravated by service and 
noted that the current evidence failed to show that he was 
treated or diagnosed with an anxiety disorder in service or 
that his current disorder is related to his military service.  
See Kent, slip op. at 10 (VCAA requires VA to look at the 
bases for the denial in the prior decision and to respond 
with notice that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial).  Although the specific notice was provided 
in the SOC and SSOC and more general notice was provided in 
the VCAA letters, the Board concludes that such a defect in 
providing notice to the veteran was at worst harmless error 
in that it did not affect the essential fairness of the 
adjudication.  Dingess/Hartman, slip op. at 22; Conway, 353 
F.3d at 1373.  

In addition, the RO notified the veteran in the VCAA letters 
about the information and evidence that VA will seek to 
provide.  In particular, the December 2003 and January 2004 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims. 

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
August 2001, December 2003, and January 2004 letters notified 
the appellant that he must provide enough information about 
his records so that they could be requested from the agency 
or person that has them.  The August 2001 letter also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the August 2001, December 2003, and 
January 2004 letters informed the veteran that it was his 
responsibility to ensure that VA received all of the 
requested records that are not in the possession of a Federal 
department or agency.

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  In this regard, the RO has informed the 
appellant in the rating decision, SOCs, and SSOCs of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, noted 
above, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to reopen 
and substantiate his claims of service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board is remanding the merits of the veteran's 
claim for service connection for PTSD and concludes below 
that no new and material evidence has been submitted to 
reopen the veteran's claim for anxiety reaction.  The 
veteran's claim for service connection for peripheral 
neuropathy is also denied in the decision below.  As such, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and all available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  In addition, the veteran was 
afforded a VA examination in April 2004 in connection with 
his claim for service connection for peripheral neuropathy, 
and he was provided the opportunity to testify at a March 
2006 hearing before the Board.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with SOCs and SSOCs, which informed 
them of the laws and regulations relevant to the veteran's 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a regulatory established presumption 
is not the sole method for showing causation in establishing 
a claim for service connection for disability due to 
herbicide exposure.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for peripheral 
neuropathy.  The Board does observe that the veteran served 
in the Republic of Vietnam during the Vietnam era, and as 
such, he is presumed to have been exposed during such service 
to certain herbicide agents, including Agent Orange.  
Although acute and subacute peripheral neuropathy are among 
the diseases specifically listed at 38 C.F.R. § 3.309(e), the 
Board also notes that the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  The veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of peripheral 
neuropathy, and the medical evidence of record shows that he 
did not seek treatment and was not diagnosed for many decades 
following his separation from service.  Therefore, the Board 
finds that peripheral neuropathy did not appear within weeks 
or months of the veteran's exposure to Agent Orange and did 
not manifest during his period of service or for many decades 
thereafter.
In addition to the lack of medical evidence establishing that 
the veteran had peripheral neuropathy in service or within 
close proximity thereto, the medical evidence of record does 
not show the veteran's current peripheral neuropathy to be 
related to his military service.  The record shows that there 
were no complaints, treatment, or diagnosis of peripheral 
neuropathy for many decades following the veteran's 
separation from service, and the April 2004 VA examiner 
commented that the veteran had sensory polyneuropathy of an 
unknown origin and noted that his symptoms seemed mostly due 
to his hip and lower back. 

The Board does acknowledge the veteran's contention that his 
peripheral neuropathy is due to his being struck by 
lightening in service.  However, the Board finds that the 
more probative evidence of record does not support this 
contention.  In this regard, the April 2004 VA examiner 
stated that the medical evidence of record does not show that 
the veteran's sensory neuropathy is related to any electrical 
activity, and he noted that it is really rare for a person 
not to have burns or any other clinical symptoms at the time 
of the lightening struck and yet later develop peripheral 
neuropathy.  As such, the examiner opined that the veteran's 
peripheral neuropathy is not related to a lightening strike.  
The Board does acknowledge the October 2000 letter submitted 
by T.W.A., M.D. (initials used to protect the veteran's 
privacy) in which he stated that it was very probable that a 
lightening strike could have caused the veteran's peripheral 
neuropathy.  However, the law is clear that it is the Board's 
duty to assess the credibility and probative value of 
evidence, and provided that it offers an adequate statement 
of reasons and bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).  

After weighing the medical evidence, the Board finds the 
April 2004 VA examiner's opinion to be more probative.  The 
October 2000 private physician apparently did not have a 
comprehensive review of the claims file.  In this regard, the 
Board notes that the physician did not discuss the veteran's 
service medical records or the fact that he did not seek 
treatment for many decades following his separation from 
service.  Nor was there any indication that the veteran's 
claims file was available for review.  As such, the October 
2000 private physician's opinion rests on incomplete 
information.  In contrast, the April 2004 VA examiner offered 
his opinion based on a review of all of the evidence, 
including the veteran's service medical records, and offered 
a rationale for the opinion reached that is clearly supported 
by the evidence of record.  

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999). Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinion of the April 2004 VA 
examiner who had the benefit and review of all pertinent 
medical records and who provided a rationale supported by the 
record.  As such, the more probative evidence of record does 
not show the veteran's peripheral neuropathy to be related to 
a lightening strike in service.  

The Board also observes that the veteran submitted medical 
literature submitted to support the contention that he 
currently has peripheral neuropathy that is related to him 
being struck by lightening during his period of service.  
However, this evidence is general in nature and no examiner 
has specifically related the information contained therein to 
the veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Thus, the Board finds that it is of little 
probative value in this case.  Therefore, based on the 
foregoing, the Board finds that the preponderance of evidence 
is against the veteran's claim for service connection for 
peripheral neuropathy.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for peripheral neuropathy is not warranted.  
Although the veteran contends that he currently has 
peripheral neuropathy that is related to his military 
service, the veteran is not a medical professional, and 
therefore his beliefs and statements about medical matters do 
not constitute competent evidence on matters of medical 
etiology or diagnosis and absent a professional medical 
opinion linking a current disorder to service, service 
connection cannot be granted.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992


II.  New and Material 

The Board observes that the veteran's claims for service 
connection for anxiety reaction and PTSD were most recently 
previously considered and denied by the RO in rating 
decisions dated in April 1974 and March 1995, respectively.  
The veteran was notified of that decision and of his 
appellate rights.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In November 1999, the veteran essentially requested that his 
claim for service connection for anxiety reaction be 
reopened.  However, the November 1999 rating decision now on 
appeal denied reopening the veteran's claim for anxiety 
reaction on the basis that new and material evidence had not 
been submitted.  The veteran also requested in October 2000 
that his claim for service connection for PTSD be reopened.  
The March 2004 rating decision now on appeal appears to have 
reopened the veteran's claim for service connection for PTSD 
and adjudicated that claim on a de novo basis.  As will be 
explained below, the Board believes that the RO's 
adjudication regarding reopening the veteran's claim for 
service connection for PTSD is ultimately correct.  
Nevertheless, the requirement of submitting new and material 
evidence is a material legal jurisdictional issue that the 
Board is required to address on appeal, despite the RO's 
actions.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996) (Statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
potential jurisdictional defect may be raised by court of 
tribunal, sua sponte or by any party, at any stage in the 
proceedings, once apparent, must be adjudicated).  Thus, the 
Board has recharacterized the issue on appeal as whether the 
appellant has submitted new and material evidence to reopen 
the previously denied claim for service connection for PTSD.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed before August 29, 2001, as was the application in this 
case, new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).


A.  Anxiety Reaction

As noted above, the veteran's claim for service connection 
for anxiety reaction was previously considered and denied by 
an April 1974 rating decision.  In that decision, the RO 
observed that the March 1974 VA examination found the veteran 
to have a very mild anxiety reaction, but also noted that his 
service medical records were negative for such a disorder.  

The evidence associated with the claims file subsequent to 
the April 1974 rating decision includes VA medical records, 
private medical records, an April 1989 VA examination report, 
a February 1995 VA examination report, and March 2006 hearing 
testimony as well as the veteran's own assertions.

With respect to the VA medical records and private medical 
records, the Board finds that these records are new in that 
they were not of record at the time of the April 1974 rating 
decision.  However, many of these records are not probative 
in that they do not document any complaints, treatment, or 
diagnosis of a psychiatric disorder.  The Board does 
acknowledge that some of these treatment records do document 
the veteran as having a current diagnosis.  However, 
collectively, those records are cumulative and redundant, in 
that they reiterate that the veteran has a current 
psychiatric disorder.  In fact, the April 1974 rating 
decision had already acknowledged that the veteran had a mild 
anxiety reaction.  Moreover, the newly submitted VA medical 
records and private medical records are not probative, as 
they fail to provide a nexus between a current disorder and 
the veteran's military service.  Rather, the evidence simply 
shows that the veteran has a current diagnosis.  There was no 
indication that the veteran's current anxiety disorder was 
incurred in or aggravated by his military service. Therefore, 
the Board finds that these VA medical records and private 
medical records are not new and material.

With respect to the April 1989 and February 1995 VA 
examination reports, the Board again finds this evidence to 
be new in that they were not of record at the time of the 
April 1974 rating decision.  However, these examination 
reports are cumulative and redundant, in that they reiterate 
that the veteran has an anxiety disorder.  As previously 
noted, the April 1974 had already conceded that the veteran 
had a current anxiety disorder.  Moreover, the Board finds 
that the April 1989 and February 1995 VA examination reports 
are not probative, as they do not indicate that the veteran's 
current disorder is etiologically or causally related to his 
military service.  As such, the Board concludes that the 
April 1989 and February 1995 VA examination reports are not 
new and material.

With respect to the October 2000 and March 2006 hearing 
testimony as well as the veteran's other statements, the 
Board finds that the appellant's assertions alone cannot be 
dispositive of the issue for purposes of reopening the claim.  
The record on appeal does not indicate that the appellant has 
the expertise to provide an opinion that requires specialized 
knowledge, skill, experience, training or education, such as 
an opinion as to the cause of the veteran's death.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Generally, laypersons are not competent witnesses when it 
comes to offering medical opinions or diagnoses, and such 
evidence does not provide a basis on which to reopen a claim 
of service connection.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the veteran's assertions are not deemed to be 
"new and material evidence" and cannot serve to reopen the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the April 
1974 rating decision continues to be absent.  Specifically, 
there remains no competent medical evidence that indicates 
that the veteran had an anxiety disorder in service or that 
he currently has such a disorder that is etiologically 
related to his military service.  Accordingly, the Board 
finds that new and material evidence has not been presented 
to reopen the appellant's previously denied claim for service 
connection for anxiety reaction. 


B.  PTSD

As noted above, an unappealed March 1995 rating decision most 
recently denied the veteran's claim for service connection 
for PTSD.  In that decision, the RO indicated that the 
medical evidence did not show the veteran to have a diagnosis 
of PTSD.  As such, the evidence of record did not establish a 
medical basis on which to grant service connection.  

The evidence associated with the claims file subsequent to 
the March 1995 rating decision includes VA medical records, 
private medical records, an October 2000 lay statement, a 
PTSD questionnaire dated in January 2004, additional service 
records, company histories, and March 2006 hearing testimony 
as well as the veteran's own assertions.

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the March 1995 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for PTSD.  
This evidence is new in that it was not previously of record.  
The Board also finds that the private medical records dated 
in October 2000 and from July 2003 to January 2005 are 
material because they are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
In this regard, the Board notes that these records indicate 
that the veteran has been diagnosed with PTSD.  In addition, 
the Board finds the newly submitted service records to also 
be material.  In this regard, these service records indicate 
that the veteran received numerous awards, including the 
Republic of Vietnam Gallantry Cross with Palm Unit Citation 
and the Valorous Unit Award.  While these medals in and of 
themselves are not indicative that the veteran himself 
engaged in combat, these awards, when viewed in light of the 
veteran's recently asserted stressors, are material to his 
service connection claim. See Manual of Military Decorations 
and Awards, A-6 (Department of Defense Manual 1348.33-M, 
September 1996).  The Republic of Vietnam Gallantry Cross 
with Palm Unit was awarded by the Republic of Vietnam to 
units for valorous combat achievements. Id. at 76, C7.5.2.4.  
The Valorous Unit Award was awarded by the Department of the 
Army to units of the Armed Forces of the United States for 
extraordinary heroism in action against an armed enemy of the 
United States under any of the following circumstances: when 
engaged in military operations involving conflict with an 
opposing foreign force or while serving with friendly forces 
engaged in an armed conflict against an opposing armed force 
in which the United States is not a belligerent party for 
actions occurring on or after August 3, 1963.  Id. at 111, 
AP2.1.2.3.  Therefore, the Board finds that new and material 
evidence has been presented to reopen the veteran's 
previously denied claim for service connection for PTSD.  
However, as will be explained below, the Board is of the 
opinion that further development is necessary before the 
merits of the veteran's claim can be addressed.
ORDER

Service connection for peripheral neuropathy is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for anxiety reaction is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent only, the appeal is granted.


REMAND

Reasons for Remand: To verify the veteran's alleged in-
service stressors and to afford him a VA examination.

As discussed above, the VCAA requires, among other things, 
that the VA assist a claimant in obtaining that evidence.  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors. 38 C.F.R. § 3.304(f) 
(2005).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d) (2005).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary. 38 C.F.R. § 
3.304(f) (2005).

The medical evidence of record shows that the veteran has 
been diagnosed with PTSD, and as previously noted, the 
veteran has submitted additional service records showing that 
he was awarded Republic of Vietnam Gallantry Cross with Palm 
Unit Citation and the Valorous Unit Award.  While these 
medals in and of themselves are not indicative that the 
veteran himself engaged in combat, they do, when viewed in 
light of the veteran's military occupation specialty as an 
infantryman, indicate that the veteran likely engaged in 
combat with the enemy.  However, the narrative citation for 
the Valorous Unit Award to which the veteran is entitled is 
not of record.  Such a citation may provide evidence that the 
veteran actually engaged in combat with the enemy or may 
confirm one of his alleged in-service stressors.  

The Board further observes that the veteran has reported 
having numerous in-service stressors, including being 
subjected to sniper and mortar attacks and witnessing 
casualties.  However, the RO indicated in the December 2004 
SOC that the veteran did not provide sufficient detail 
regarding his alleged in-service stressors, and as such, no 
attempt was made by VA to corroborate these stressors 
identified by the veteran.  Therefore, the veteran should be 
requested to provide any additional details necessary to 
corroborate his claims, and the RO should then attempt to 
verify these claimed in-service stressors.

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with his current 
claim for service connection for PTSD.  If one or more of the 
veteran's stressors are confirmed or it is established that 
the veteran did engage in combat with the enemy, the RO 
should provide the veteran with a VA examination to determine 
whether the veteran currently has PTSD and whether it is 
related to a verified in-service stressor.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should contact the National 
Personnel Records Center, or any other 
appropriate agency, and request the 
narrative citation for the Valorous Unit 
Award to which the veteran is shown 
entitled, as reflected on the DD 215 
dated in April 2005.  If the citation is 
not available, documentation to this 
effect should be associated with the 
claims file.

2.  If the RO determines that the 
veteran engaged in combat with the 
enemy, the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed, but should include 
psychological testing including PTSD sub 
scales.  The RO should provide the 
examiner the summary of any combat 
stressors alleged by the veteran, and 
the examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an in- service stressor has 
resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service combat 
stressors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2004), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  If the RO determines that the 
preponderance of the evidence is against 
the veteran's claim that he engaged in 
combat with the enemy, the RO should 
contact the veteran and offer him the 
opportunity to provide any additional 
information he can remember regarding 
his claimed stressors as well as inform 
him of the importance of providing as 
much detail as possible.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as the names of 
casualties and identifying information 
concerning any other individuals 
involved in the events, including their 
ranks, units of assignments, or any 
other identifying details.

4.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors. This summary 
must be prepared whether or not the 
veteran provides an additional 
statement, as requested above.  This 
summary, a copy of the veteran's DD 214 
and DD 215, and all associated service 
documents should be sent to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150, or 
any other appropriate agency for 
verification of the alleged stressful 
events in service.  The USASCRUR should 
be provided with a copy of any 
information obtained above, and should 
be requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  A search 
of unit and organizational histories 
should be consulted in an effort to 
verify attacks and casualties if deemed 
necessary.

5.  Following the receipt of a response 
from the entities as outlined above, the 
RO should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record 
as having occurred.  If no stressor has 
been verified, the RO should so state in 
its report. This report is then to be 
added to the claims folder.

6.  If an in-service stressor is 
verified, the veteran should be afforded 
a psychiatric examination to determine 
the diagnosis of any and all psychiatric 
disorders which may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed, but should include 
psychological testing including PTSD sub 
scales.  The RO should provide the 
examiner the summary of any stressors 
described above, and the examiner must 
be instructed that only these events may 
be considered for the purpose of 
determining whether exposure to an in- 
service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
in-service stressors found to be 
established by the RO.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2004), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.


____________________________                           
__________________________
  KATHLEEN K. GALLAGHER			    STEVEN L. COHN
         Veterans Law Judge,			   Veterans Law 
Judge,
     Board of Veterans' Appeals			Board of 
Veterans' Appeals

____________________________
ROBERT E. SULLIVAN
	                                                    Veterans 
Law Judge, 
	                                                Board of 
Veterans' Appeals



 Department of Veterans Affairs


